Case 7:13-cr-00198-VB Document181 Filed 01/06/20 Page 1 of 1

LAW OFFICES
JOHN S. WALLENSTEIN
w=" 1100 Franklin Avenue, Suite 305
Garden City, New York 11530
(S16) 742-5600 Fax (516) 742-5040
Email: JSWallensteinEsq@outlook.co

oo f- 1-0

vc
A
,

 

January 6, 2020

 

BY ECF APPLICATION GRANTED:

Hon. Vincent Briccetti Sentencing adjourned to 3/18/2020 at

United States District Court, SDNY 10:00 a.m.
300 Quarropas Street
White Plains, New York 10601 SO ORDERED:
Re: United States v, Isaac Mallory i\7 2)
Docket # 13 CR 198 (VB)

 

Vincent L. Briccetti, U.S.D.J. Date

 

 

 

Dear Judge Briccetti,

   
    
  
    
  
 
  

This matter is currently scheduled for’Seritencing on the Violation of
Supervised Release on January 15, 2020/ Since our last appearance, Mr.
Mallory has been arrested again and haga pending case in this Court before
Judge Roman, in which he is represented by Patrick Joyce, Esq., under a CJA
appointment. U.S. v. Sims et al, 19/CR 857(NSR). A status conference in that
case is scheduled for February 12,2020.

I therefore request that the sentencing in this matter be adjourned until
a date in March convenient tg the Court and all counsel, so that the Court may
determine whether to appojft a single attorney for Mr. Mallory’s two cases, and
newer case,

I have discussed this request with AUSA Shiva Logarajah, and the
Government has no objection.

Thank you fér your courtesy and consideration.

Respectfully yours,
~ Digitally signed by JOHN
JOHN S. S. WALLENSTEIN, ESQ.

WALLENSTEIN, ESQ, Pate: 2020.01.06 09:26:11
-05'00'

JOHN S. WALLENSTEIN
JSW/hs
cc: AUSA Shiva Logarajah (by ECF)
Patrick Joyce, Esq. (by email)
